June 27, 2008


Mr. Thomas M. Michel
Griffith, Jay Miche & Moore, LLP
2200 Forest Park Blvd.
Fort Worth, TX 76110


Honorable Judith G. Wells
325th District Court
200 E. Weatherford St.
Fort Worth, TX 76196
Ms. Dinah Marriage Stallings
Law Office of Dinan Stallings
5200 Airport Fwy, Ste. F
Fort Worth, TX 76117

RE:   Case Number:  07-0767
      Court of Appeals Number:  02-07-00291-CV
      Trial Court Number:  325-346301-3

Style:      IN RE  STACY D. CHAMBLESS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  The stay order  issued  October  24,
2007 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Kevin J. Schmid|
|   |                   |
|   |Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |